Citation Nr: 1445197	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  09-15 646	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 30 percent for status post arthroplasty of the left knee with degenerative joint disease.


REPRESENTATION

The Veteran represented by:    The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel

INTRODUCTION

The Veteran served on active duty from July 1959 to May 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  The RO in Montgomery, Alabama now has jurisdiction of the file.  

In February 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO).  A copy of the transcript is associated with the record.

In June 2011, the Veteran testified at a hearing before a Veterans Law Judge, who has since retired from the Board.  Pursuant to 38 C.F.R. § 20.707, the Veteran was advised in a letter dated in July 2014, of his right to a second Board hearing before another judge and to let VA know whether he wanted a second hearing  within thirty days of the date of the letter.  As the Veteran or his representative never responded, the right to a second hearing is deemed waived and the Chairman has reassigned the matter to the undersigned Veterans Law Judge.  A transcript of the hearing before the prior Veterans Law judge is in the record.

In September 2011, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Prior to June 2, 2011, the Veteran's status post left knee arthroplasty, with degenerative joint disease of the left knee, has been manifested by intermediate degrees of pain and limitation of motion and function in such areas as kneeling, handling decline surfaces, and sitting.  
 
2.  For the period since June 2, 2011, and resolving all doubt in the Veteran's favor, the Veteran's status post left knee arthroplasty, with degenerative joint disease of the left knee, has been manifested by severe chronic pain and weakness affecting the Veteran in such everyday tasks as cooking, showering and bathing, restroom use, sleeping, and everyday travel.


CONCLUSIONS OF LAW

1.  Prior to June 2, 2011, the criteria for a rating in excess of 30 percent for a total left knee replacement with degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Codes 5055, 5256, 5257, 5260, 5261 (2013).

2.  From June 2, 2011, the criteria for a rating of 60 percent, but no higher, for a total left knee replacement with degenerative joint disease have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Codes 5055, 5256, 5257, 5260, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The RO provided pre- adjudication VCAA notice by letter, dated in January 2007.  In addition, the Board's remand in September 2011 directed that the RO ask the Veteran to identify additional medical providers regarding his left knee disability.  In September 2011, the Veteran stated there were no additional medical providers that he had not already identified.  

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, and afforded the Veteran VA examinations in May 2007, October 2009, and September 2011, and a hearing in June 20011.

The reports of the VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate disability.  Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veteran was assisted at the hearing by his service representative from the American Legion.  The Veterans Law Judge (VLJ) identified the issues and asked the Veteran to provide details of who he has seen for his disabilities and when, including the most recent visits.  The VLJ also asked the Veteran to clarify his symptoms so that the appropriate VA examination could be scheduled.  He was asked specifically about what symptoms he noticed and their level of severity before and after the operation. 

The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an increased rating for the left knee replacement.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), or to the extent the VLJ did not expressly state the elements of the criteria that were lacking to substantiate the claims, such error is harmless as both the Veteran and his attorney also demonstrated actual knowledge of what was needed to prove the claim.

In addition, the Veteran had a hearing before a Decision Review Officer (DRO) in February 2009.  While Bryant decision relates to the VLJ, the provisions of 38 C.F.R. § 3.103(c)(2) require that the decision review officer (DRO) who conducts a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this hearing, the DRO identified the issue and covered whether VA had records from all of the treatment by the Veteran's private physicians.  The DRO also discussed the rating criteria for a higher rating.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for a higher rating.  Therefore, the Board finds that the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) by identifying the issue, and suggesting or soliciting evidence as to the elements for a higher rating.  To the extent the DRO did not expressly state the elements of the rating criteria that were lacking to substantiate it, such error is harmless as both the Veteran and representative also demonstrated actual knowledge of what was needed to prove the claim.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

General Rating Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Rating factors for a disability of the musculoskeletal system included functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  38 C.F.R. § 4.59.

The Veteran's disability is currently rated under Diagnostic Code 5055 for a knee replacement or prosthesis.  

A total knee replacement is a prosthetic implant that is rated under Diagnostic Code 5055.  For one year after a prosthetic replacement of the knee joint, the knee status post prosthetic replacement is rated at 100 percent.  After that point, if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, the rating is 60 percent.  If there are intermediate degrees of residual weakness, pain, or limitation of motion, this is rated under Diagnostic Codes 5256 (ankylosis), 5261 (limitation of extension), and 5262 (impairment of the tibia and fibula).  The minimum rating after a knee replacement is 30 percent.

Words such as "mild", "slight", "moderate", "marked", and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Separate ratings for a knee disability may be assigned for limitation of flexion and for extension.  VAOPGCPREC 9-04 (September 17, 2004).  

Limitation of knee flexion under Diagnostic Code 5260 is rated 10 percent with flexion limited to 45 degrees.  Flexion limited to 30 degrees is rated 20 percent, and flexion limited to 15 degrees is rated 30 percent, the maximum schedular rating under that Diagnostic Code. 

Limitation of knee extension under Diagnostic Code 5261 is rated noncompensable or zero percent with extension limited to 5 degrees.  Extension limited to 10 degrees is rated 10 percent.  Extension limited to 15 degrees is rated 20 percent.  Extension limited to 20 degrees is rated 30 percent.  Extension limited to 30 degrees is rated 40 percent.  Extension limited to 45 degrees or greater is rated 50 percent, which is the maximum rating available.  

Normal range of knee motion is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

The evidence demonstrates that the Veteran underwent his total knee replacement surgery in November 2004 due to severe degenerative disease.  The Veteran asserts that the operating physician, Dr. D. Ryan, told the Veteran that his knee was the worst he had ever seen  and Dr. Ryan could not tighten it up because of damaged ligaments from wear and tear.  Dr. Ryan, however, has not made such a finding in his notes and the Veteran testified that he would not put such an item in his records or reports.  The Board notes that pursuant to Diagnostic Code 5055, the Veteran received 100 percent for the year following surgery and has been rated at 30 percent since that time.

In a May 2007 VA examination, the Veteran reported his total knee replacement was followed by aggressive rehabilitation but in the Veteran's opinion, he had less than optimal results.  He uses a knee brace.  If he sits, he does not experience pain.  At night, however, he experiences pain in bed unless he cushions the knee carefully along its medial aspect with a pillow.  When sitting, he must keep the knee in an extended or partially extended position; otherwise, he experiences pain in a bent position.  He has pain if he stands for extended periods and has decreased agility.  He has had to stop playing golf because he cannot walk down hills or swing a club due to an inability to shift weight.  The Veteran also stated he is unable to kneel and/or be on all fours.  He recently was unsuccessful trying to enter a jeep due to a decrease in agility.  The Veteran also experiences popping and feels the knee is loose.  He has weakness if he is on his legs for a period.  He has swelling with some heat and redness but it is not as profound as before the surgery.  There are no flares.  The Veteran also described some numbness on the lateral aspect of the left lower extremity.  

Upon examination, the Veteran walked with a slight limp.  His range of motion was extension to 0 degrees and flexion to 115 degrees with pain at the end of flexion.  There was no change in extension or flexion with repetition.  There was no instability of the knee.  The Veteran had two well healed scars.  The Veteran has a slightly valgus posture.  The drawer test was negative and the collateral ligaments were intact.  The Veteran had mild diffuse pain at the joint line and the patella with palpitation.  The pain was not present with the Veteran sitting quietly and the leg slightly flexed.  X-rays demonstrated an unremarkable post-operative appearance of the knee replacement with no evidence of loosening.  There was medial and lateral joint space symmetry and no effusion.

In December 2007, the Veteran reported morning stiffness that lasted for 30 minutes.  He did not suffer acute swelling or pain.  

Records from the Veteran's private physician, Dr. M Gardner include an April 2008 note that the Veteran continued to have pain after the knee replacement and required pain medication to perform daily activities.  

The Veteran also submitted a statement in 2008 that his knee pain is constant and always on his mind.  

In December 2008, Dr. Gardner noted the Veteran had osteoarthritis with superimposed inflammatory arthritis but could not take certain medications due to renal dysfunction and the Veteran tried to cope with the pain.  

At his hearing before the Decision Review Officer in February 2009, the Veteran noted that he found it difficult to go down stairs and he could not go to theaters or other events due to his need to position his left leg straight out.  The pain is always between the knee and ankle.  The Veteran feels his disability has affected the range of his knee motion and stability.  The Veteran testified he had no feeling except for the pain.  The pain is always there.

The Veteran stated in his substantive appeal that he has constant pain, fever, and swelling of the knee.  He must sleep with a pillow for the knee and he cannot sit unless the leg is straightened out.  

The Veteran was provided a second VA examination in October 2009.  The Board notes that initially, the VA examiner stated the Veteran had a right knee replacement but the report as whole discusses the left knee replacement and the effect the residuals have upon the function of the left knee.  Accordingly, the Board finds the mention of a right knee replacement to be an error by the examiner who meant the Veteran's left knee replacement. 

The Veteran stated he had symptoms of instability and pain but no other symptoms such as the knee giving way.  Upon the examination, the examiner found the left knee did not have any instability and the range of motion was from 0 degrees to 112 degrees.  X-rays showed the knee replacement in the expected position without evidence of hardware loosening or failure.  Surgical clips were noted over the medial soft tissue.  Otherwise, no abnormalities were found.  The examiner stated that the effects of the knee replacement in any activity of daily living were mild, if at all, except there was a moderate effect on exercise. 

At his June 2011 Board hearing, the Veteran reported that his left knee pain has gotten worse since his knee replacement surgery.  He explained that his left knee symptoms limit his ability to stand, cook, shower, bathe, use the restroom, sleep, and walk down stairs.  He also testified that he cannot take certain pain medications for his knee because of the possibility of resulting kidney damage.  The Veteran reported experiencing numbness in his left leg from his ankle to his knee.

In a September 2011 VA examination, the Veteran had a range of motion from 0 degrees to 80 degrees with pain throughout the entire movement.  The examiner further found that the disability caused excessive fatigue, less movement, weakened movement, and pain upon movement, incoordination, and interference with sitting, standing, and weight bearing.  All stability tests were normal and the Veteran did not have any residuals from a meniscus condition.  The examiner specifically found that the Veteran had severe chronic pain or weakness as a residual from his total knee replacement.  In addition, he diagnosed neuritis of the left lateral sural cutaneous nerve and concluded it was caused by the Veteran's left knee disability.

In a rating decision dated in January 2012, the RO granted service connection for the left lateral sural cutaneous nerve neuritis.  

The Board recognizes that the evidence supporting the Veteran's claim for a higher rating for his left knee disability includes his statements regarding the severity of his symptoms particularly pain.  The Board has also considered the Veteran's lay statements that his disabilities are worse than currently evaluated.  In evaluating a claim for an increased schedular disability rating, however, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  The Board is not free to ignore VA's duly promulgated regulations, which include the Rating Schedule.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993).  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Furthermore, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  That involves specialized knowledge or training in identifying injuries and diseases of the knee joint.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  

Such competent evidence concerning the nature and extent of the Veteran's left knee disability, residuals of a total knee replacement, have been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.   
As noted, under Diagnostic Code 5055, the Board may consider rating the disability by analogy under Diagnostic Code 5256, ankylosis of the left knee.  Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  As there is no evidence of ankylosis of the left knee, the Board finds that the Veteran is not entitled to an increased rating for ankylosis under Diagnostic Code 5256

Although not listed as a rating for analogy under Diagnostic Code 5055, the Veteran has testified that he feels as though his left knee has not been stable.  At all relevant times, there has not been any medical evidence demonstrating instability of the knee.  Accordingly, the Board finds that the Veteran is not entitled to an increased or separate rating for instability under Diagnostic Code 5257.

While the evidence does demonstrate a limitation for flexion, at worst flexion limited to 80 degrees, the Veteran is already rated at 30 percent, which is the maximum rating available under Diagnostic Code 5260 for limitation of flexion.  

Extension to 0 degrees in  the left knee does not more nearly approximate or equate to extension limited to 30 degrees.  Therefore, a 40 percent rating for limitation of extension or higher under Diagnostic Code 5261 is not warranted.  There is no indication there would be additional functional loss of flexion or extension due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, and repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59.

Diagnostic Code 5055, however, does provide a 60 percent rating if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  In this instance, before the Board hearing in June 2011, the Board finds that the evidence demonstrates that the residuals for his left knee replacement caused intermediate degrees of residual weakness, pain, or limitation of motion.  The May 2007 VA examination reported a range of motion from 0 degrees to 115 degrees with pain only at the end of flexion.  The disability did not worsen with repetition.  The Veteran did not have flare-ups.  It limited the Veteran in declines, kneeling, or being on all fours.  His pain was described as mild and in some positions, the Veteran did not have pain at all.

The October 2009 VA examination demonstrated a similar range of motion, from 0 degrees to 112.  Further, the effects of the knee replacement in any activity of daily living were mild, if at all, except there was a moderate effect on exercise.  Reconciling all of the medical evidence into a consistent disability picture, the Board finds that before June 2011 the Veteran's disability caused no more than intermediate degrees of residual weakness, pain, or limitation of motion.  As none of the Diagnostic Codes by analogy provide the Veteran with a higher rating, the Board finds that before June 2011, a rating no higher than 30 percent is warranted under Diagnostic Code 5055.

Finally, there is no evidence of other ratable pathology such as meniscus impairment, acquired or traumatic genu recurvatum, tibia and fibula impairment (malunion or nonunion) under Diagnostic Codes 5258, 5259, 5262, and 5263.  The Board has thus considered the application of other diagnostic codes in order to afford the Veteran a higher rating but does not find any raised by the evidence.

In the June 2, 2011 Board hearing, however, the Veteran testified that he had constant pain that now limited his ability to perform every tasks such as the ability to cook, shower, bathe, use the restroom, sleep, and walk down stairs.  He could not go to the theatre and sit behind a row of seats.  Sometimes, when travelling in a motor vehicle, he sits in the back seat with his leg extended.  In the VA examination shortly thereafter in September 2011, not only did the Veteran have reduced motion, but the examiner also noted excessive fatigue, less movement, weakened movement, and pain upon movement, incoordination, and interference with sitting, standing, and weight bearing.  The examiner specifically found that the Veteran had severe chronic pain or weakness as a residual from his total knee replacement.  

Based on a review of the relevant evidence, and the applicable law and regulations, it is the Board's conclusion, after resolving all doubt in favor of the Veteran, that the preponderance of the evidence favors an assignment of a 60 percent rating from June 2, 2011.  As noted, 60 percent is the maximum rating allowed by Diagnostic Code 5055.  As this is the maximum rating available for residuals for a total knee replacement, the Board concludes that the Veteran is not entitled to any higher rating for his left knee disability under Diagnostic Code 5055.  

To the extent that the Veteran has neurologic abnormalities, service connection for the left lateral sural cutaneous nerve neuritis has been granted and the separate rating for neuritis of the left lower extremity is not before the Board.   

The Board has considered evaluating the service-connected disability under other possibly applicable diagnostic codes found at 38 C.F.R. § 4.71a (containing the schedule for rating disorders for joint disabilities), but finds that no other Diagnostic Code for knee disabilities allow for a higher disability rating.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating for the Veteran's left knee disability, his only service connected disability, under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  Musculoskeletal symptoms such as decreased range of motion, pain, stiffness, and weakness are clearly contemplated and provided for in the assigned ratings.  The Board has considered the Veteran's lay statements and the medical evidence regarding his disability.  The Veteran describes, as to those symptoms related to his left knee as decreased mobility, pain and weakness, and in the examinations and testimony, also reported his impairment in his quality of life.  The Board has determined that such impairment of functioning is already encompassed in the rating criteria according to the diagnostic code for residuals of a left knee replacement disability.  Thus, as seen in the analysis above, the Board has considered these aspects of the Veteran's disabilities, and finds that the rating schedule adequately provides for ratings based on these symptoms or impairments.  The Veteran also does not offer any explanation or argument to explain how the ratings assigned are inadequate to describe the symptoms and their effect upon his daily life.  The evidence before the Board also does not establish any functional impairment that would not be covered or contemplated by the current schedular rating criteria

In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, which is limitation of motion, pain, and weakness, which is contemplated by the Rating Schedule under Diagnostic Codes 5055, 5257, 5260, and 5261, and the application of 38 C.F.R. §§ 4.40, 4.45, and the Veteran does not have any symptomatology not already contemplated by the Rating Schedule.

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of each disability at issue is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1)

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Total Disability Based Upon Individual Unemployability

During the appeal period, the Veteran has not expressly raised and the record does not reasonably raise a claim for total disability rating for compensation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).  Therefore, in the circumstances of this case, the Board declines to take jurisdiction over a total disability rating claim.







ORDER

Entitlement to a rating in excess of 30 percent for status post arthroplasty of the left knee with degenerative joint disease before June 2, 2011 is denied.

Entitlement to a rating of 60 percent, but no higher, for status post arthroplasty of the left knee with degenerative joint disease from June 2, 2011 is granted, subject to the law and regulations, governing the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


